Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144913(35)(36)                                                                                      Stephen J. Markman
  (41)(42)                                                                                            Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  MEGAN SMITH, et al.,
           Plaintiffs-Appellees,
  v                                                                SC: 144913
                                                                   COA: 309447
                                                                   Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motions for immediate consideration and motion to
  permit filing a reply brief are GRANTED. The motion for reconsideration or
  clarification of this Court’s April 13, 2012 order is considered, and it is DENIED,
  because it does not appear that the order was entered erroneously.

        MARKMAN, J. (dissenting).

        For the reasons stated in my dissenting statement of April 13, 2012, I would grant
  defendant’s motion for reconsideration and then grant either its motion to bypass the
  Court of Appeals or its motion for a stay.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2012                      _________________________________________
         d0424                                                                Clerk